Citation Nr: 1760751	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  16-08 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1951 to March 1955, including service in Korea for which he received the Korean Service Medal.

This matter comes before the Board of Veterans Appeals (BVA or Board) on appeal from a September 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

The evidence is in equipoise as to whether the Veteran's PTSD is related to a corroborated in-service stressor.


CONCLUSION OF LAW

With reasonable doubt resolved in the favor of the Veteran, PTSD was incurred in service.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).


In addition to the regulations discussed above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304 (f).

The evidence needed to establish the occurrence of a claimed in-service stressor is typically dependent upon whether the veteran engaged in combat with the enemy, as well as whether the claimed in-service stressor is related to such combat; or, if not, whether there is objective evidence to verify the occurrence of the claimed stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996); see also 38 U.S.C. 1154(b) (2012).  The regulation also contains specific provisions related to stressors not at issue here (combat, prisoner of war, and personal assault) and notes that lay evidence may enough to establish the in-service stressors in those situations.  38 C.F.R. § 3.304(f) (2017).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

In this case, the Veteran contends that he experienced in-service stressors during his service in Korea.  

In a January 2016 private medical opinion letter, Dr. J. B. diagnosed the Veteran with PTSD.  Thus, the requirement for a current disability has been met.  

The Veteran has submitted numerous articles that he has written, which were published in The Las Vegas Times in 2006, in which he documented his experiences while stationed in Korea.  Specifically, he reported observing canon fire at the battle line from his tent, as well as firing from planes during air raids while in the trenches.  Additionally, in his November 2014 notice of disagreement, the Veteran stated that he experienced symptoms including depression, mood swings, and insomnia due to thoughts of the sacrifices, suicides, and plane crashes that he observed in Korea.  His military personnel records confirm that he was stationed in Korea from December 1952 to July 1953, and his DD Form 214 indicates that he received the Korean Service Medal.  Thus, the Board finds his reports of in-service stressors to be credible. 

In September 2014, the RO afforded the Veteran a VA psychological examination.  The VA examiner concluded that the Veteran did not have a diagnosis of PTSD at that time, though he did have symptoms attributable to PTSD.  In rendering this opinion, the examiner failed to comment on the Veteran's reports of exposure to air raids and combat situations while stationed in Korea.  Thus, the opinion is of no probative weight.  

In the January 2016 private opinion, Dr. J. B., who reviewed the claims file and the published articles, interviewed the Veteran on three occasions, and obtained collateral information from his daughter, provided a detailed and thorough opinion, indicating that his PTSD was due to exposure to traumatic experiences in Korea.  She further noted that he continued to experience PTSD symptomatology throughout his life after separation from service.  The Board finds the January 2016 private examination report to be adequate as the examiner reviewed the pertinent facts in the case and offered a clear opinion as to the Veteran's PTSD diagnosis and its relationship to events in service.

Having reviewed the evidence of record, the Board finds that service connection for PTSD is warranted.  The Board observes that the evidence is at least in equipoise as to whether the Veteran's exposure to in-service stressors is sufficient to support his current diagnosis of PTSD.  In this regard, the finding is supported by the credible lay statements submitted by the Veteran regarding his exposure to in-service stressors, as well as the January 2016 evaluation submitted by Dr. J. B.  The Board is particularly persuaded the private examiner's conclusion that the Veteran's PTSD is the result of his exposure to multiple traumatic events while in Korea, and finds it to be the only probative opinion of record.

Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for PTSD are met.  See 38 C.F.R. § 3.304(f).


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


